MEMORANDUM **
Jaswan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Itumbarria v. INS, 821 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The IJ did not abuse her discretion in declining to equitably toll the limitations period for filing a motion to reopen because the record does not demonstrate that Singh acted with due diligence in discovering his counsel was ineffective. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc); Iturribarria, 321 F.3d at 898 (noting that due diligence is required to trigger equitable tolling).
Because Singh’s motion to reopen was untimely, we do not consider his ineffective assistance of counsel claim or whether the withdrawal of his asylum application was voluntary.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *66courts of this circuit except as provided by 9th Cir. R. 36-3.